Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 1 of 35 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


BRENDA FROHLIGER,

      Plaintiff,                              Case No.:
v.

FLORIDA MEDICAL CLINIC, LLC,

      Defendant.
_______________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW, Plaintiff, BRENDA FROHLIGER, by and through her

undersigned counsel and sues the Defendant, FLORIDA MEDICAL CLINIC, LLC,

(hereinafter referred to as “Defendant”) and states as follows:

                          JURISDICTION AND VENUE

      1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331,

and 1367.

      2.     Venue lies within the United States District Court for the Middle

District of Florida, Tampa Division because a substantial part of the events giving

rise to this claim occurred in this Judicial District and is therefore proper pursuant

to 28 U.S.C. 1391(b).




                                     Page 1 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 2 of 35 PageID 2




                                     PARTIES

      3.     Plaintiff, BRENDA FROHLIGER, is a resident of Pasco County,

Florida. At all times material, Plaintiff was an employee of Defendant within the

meaning of the Americans with Disabilities Act (ADA), the Florida Civil Rights

Act (FCRA), and the Family and Medical Leave Act (FMLA).

      4.     Defendant, FLORIDA MEDICAL CLINIC, LLC is a Florida Limited

Liability Company authorized and doing business in this Judicial District. At all

times material, FLORIDA MEDICAL CLINIC, LLC employed Plaintiff. At all

times material, FLORIDA MEDICAL CLINIC, LLC employed the requisite

number of employees and, therefore, is an employer as defined by the ADA,

FCRA, and FMLA.

                     ADMINISTRATIVE PREREQUISITES

      5.     On September 2, 2020, Plaintiff timely filed her Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”)

and the Florida Commission on Human Relations (“FCHR”).

      6.     On April 29, 2021, the EEOC issued a Dismissal and Notice of Rights

related to Plaintiff’s Charge of Discrimination. This Complaint is filed within

ninety (90) days of the issuance of the Dismissal and Notice of Rights; therefore,

Plaintiff has met all conditions precedent to filing this Complaint.




                                    Page 2 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 3 of 35 PageID 3




      7.     Plaintiff has satisfied all conditions precedent, therefore jurisdiction

over this claim is appropriate pursuant to Chapter 760, Florida Statutes, because

more than one-hundred and eighty (180) days have passed since the filing of the

Charge.

                            GENERAL ALLEGATIONS

      8.     At all times material, Defendant acted with malice and reckless

disregard for Plaintiff’s federal and state protected rights.

      9.     At all times material, Plaintiff was qualified to perform her job duties

within the legitimate expectations of her employer.

      10.    Plaintiff has retained the undersigned counsel to represent her in this

action and is obligated to pay them a reasonable fee for their services.

      11.    Plaintiff requests a jury trial for all issues so triable.

                            FACTUAL ALLEGATIONS

      12.    Plaintiff is a 60-year-old female and a nurse for over 30 years who

suffers from disabilities including end-stage osteoarthritis, gait disturbance,

chronic leg pain, fibromyalgia, and asthma.

      13.    On or about April 17, 2017, Plaintiff began her employment with

Defendant as an Endoscopy Registered Nurse, working at its Zephyrhills

Ambulatory Surgery Center (ASC).




                                      Page 3 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 4 of 35 PageID 4




      14.    In or around October 2017, Plaintiff was offered the Perioperative

Assessment Registered Nurse (“PAT”) position by Shelly Harris (ASC Clinical

Manager, then ASC Facility Director in November 2019) because Plaintiff was

having gait problems while working in her Endoscopy RN position. Harris made

it clear that the PAT position was good for Plaintiff because it would get Plaintiff

off working the floor, which Plaintiff appreciated. Harris told Plaintiff that if

Plaintiff wanted to go to the floor and start an occasional IV to keep her skills sharp

that Plaintiff could and further told Plaintiff that she would never be required to

work the floor again while in the PAT position.

      15.    As a PAT, Plaintiff’s job was to provide and complete documentation

for all pre-op assessments on scheduled patients, along with clarifying patient

information and communicating anesthesia issues with schedulers. According to

Plaintiff’s job description, the essential functions of her PAT job were/are:

             (a)    Collecting current schedule and booking sheets on all

                    scheduled cases;

             (b)    Staying 8 days to 2 weeks ahead in calls;

             (c)    Confirming patient, procedure, and surgeons;

             (d)    Maintaining documentation of all activities; and

             (e)    Maintaining training requirements.




                                       Page 4 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 5 of 35 PageID 5




      16.    The “additional responsibilities,” which were/are not part of the

essential functions, state: “Performs other incidental and related duties as required

and assigned.” Under the physical and mental demands, the job description

states: “Ability to sit for long periods of time.” It does not note anything further

in terms of physical demands.

      17.    For more than two and one-half years in the PAT position, Plaintiff

was praised for her work, received the highest level of pay raises, and understood

that she was doing a good job and was appreciated by her supervisors. During

those two and one-half years, Plaintiff was never asked to work on the floor and

was never told that her job included working the floor or any other areas.

      18.    On January 9, 2020, Plaintiff provided Defendant a doctor’s note

indicating: “Pt. unable to do any floor nursing sitting only.” The reason for the

doctor’s note was because Plaintiff was assigned to do YAG capsulotomies

(“YAGS”) with an ophthalmologist each Wednesday, which was never a problem

until Plaintiff had to do six in one day, which became a challenge for Plaintiff

physically as it is a standing/walking/bending position that requires the RN to be

fully ambulatory at a quick pace for well over 2 hours without a break when there

are over four patients booked in that time frame. Plaintiff spoke to Harris and she

assured Plaintiff that the note was all that she needed.




                                     Page 5 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 6 of 35 PageID 6




      19.   However, on January 16, 2020, Alex Tabler (Benefits Coordinator)

provided Plaintiff with ADA accommodations paperwork for Plaintiff’s doctor to

complete.

      20.   On or about January 27, 2020, Plaintiff’s physician submitted the ADA

paperwork indicating that Plaintiff’s only limitation was prolonged standing and

that she could perform her job duties without accommodation. From there,

Plaintiff remained in her PAT position doing the job that she had been doing for

the prior two and one-half years.

      21.   Harris was aware that Plaintiff needed to have a right hip

replacement. In or around December 2019, Plaintiff informed Harris that her hip

replacement was going to be scheduled as soon as Plaintiff saw the surgeon on

March 9, 2020.

      22.   The surgery was booked for June 16, 2020, but Harris also knew that

Plaintiff was in the process of adopting a child and she would be taking two weeks

of Family and Medical Leave Act (FMLA) leave when she was able to start in-

home visits. Harris suggested Plaintiff fill out FMLA paperwork for the adoption,

even though Plaintiff did not know the precise dates and indicated that they could

adjust the dates when necessary. The surgery was later cancelled due to the

cancellation of elective surgeries during the COVID -19 pandemic.




                                    Page 6 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 7 of 35 PageID 7




      23.    On March 23, 2020, Plaintiff was furloughed by Defendant due to the

COVID-19 pandemic and was scheduled to return to work on May 11, 2020.

However, on May 7, 2020, Plaintiff took approved medical leave for her serious

health condition (Asthma) as she had risk factors related to COVID-19, with a

return date of June 1, 2020.

      24.    While Plaintiff was on medical leave, she understood that Patricia

Shaw (RN) would cover her position since Shaw helped Plaintiff in the PAT office

occasionally. However, Defendant hired Mary Jo R. (last name unknown, PRN

Registered Nurse) without Plaintiff’s knowledge. During that time, Defendant’s

work schedules show that Mary Jo R. (l/n/u) was performing Plaintiff’s PAT job

in Plaintiff’s office in a full-time capacity. Mary Jo R. (l/n/u) was the PAT for

Defendant approximately four to five years ago.

      25.    On May 27, 2020, Harris informed Plaintiff that Laura Kelley (Nurse

Manager) would make arrangements for Plaintiff to either work in another office

or at the front desk doing her PAT job upon Plaintiff’s return because Defendant

was training a new Registered Nurse. Harris also noted that it was Defendant’s

policy to wear a mask.

      26.    On May 28, 2020, Kelley sent Plaintiff the work schedule for her return

to work. Immediately, Plaintiff noticed that Mary Jo R. (l/n/u) was scheduled to

do Plaintiff’s job for three (3) days during that week. Plaintiff asked Kelley why


                                    Page 7 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 8 of 35 PageID 8




there was another employee doing her job. Kelley stated that Harris wanted

Plaintiff to do screenings until the other nurse was trained. Kelley further told

Plaintiff that the screening job would entail being outside and taking the

temperature of employees and patients and completing the related paperwork.

Plaintiff expressed concern to Kelley about her asthma and the summer heat and

Kelley told Plaintiff to stay outside as long as she could and if it got too hot to come

to the front lobby area, but to try and stay outside until 8:00 a.m. Kelley also told

Plaintiff to bring a book because “your ass will be sore from sitting.”

      27.    On June 1, 2020, Plaintiff arrived at work and began performing the

assigned temperature checks and paperwork. At approximately 7:45 - 7:50 a.m.,

Plaintiff went inside due to the heat and related wheezing from her asthma.

Shortly after 8:00 a.m., Harris approached Plaintiff and stated: “Laura told you to

stay outside until 8am.” Plaintiff explained that Kelley permitted her to come in

earlier if it became too hot. Shortly thereafter, Plaintiff spoke with Kelley and

asked her when she would be returning to her PAT position. To Plaintiff’s dismay,

Kelley responded: “It’s not your PAT job anymore, it’s everyone’s job.” Plaintiff

asked her what she meant by that because “everyone” never did Plaintiff’s job

before. Kelley stated that Harris “had to accommodate a lot of people” but

Plaintiff should be back in her office the following week after Mary Jo R. (l/n/u)

was trained. Plaintiff asked why Mary Jo R. (l/n/u) was re-hired and Kelley told


                                      Page 8 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 9 of 35 PageID 9




her that Defendant “needed help.” Again, Plaintiff told Kelley that she did not

understand why they needed help when it was Plaintiff’s PAT job and she was

ready to return. At that point, Kelley stated: “well, we need to discuss this sitting

you’re doing.” Plaintiff asked Kelley what she meant and gave several examples

of things that she did that entail standing and walking.

      28.    Then, Kelley informed Plaintiff that she would be required to go in

and out of the building for the rest of her shift to greet cars, find out who the car

was there to pick up, and relay that information to the Endoscopy department.

For approximately five (5) straight hours, Plaintiff was walking in and out of the

building with very few breaks, despite her requests. In fact, according to Plaintiff’s

Fitbit, she walked over two miles during that time. As a result, Plaintiff began

having severe pain in her legs.

      29.    During her shift, Plaintiff again asked Kelley for an explanation as to

why she did not have her PAT job anymore and inquired about the specifics of her

job duties and responsibilities. Kelley told Plaintiff that she did not know and that

“we all have to work the floor.” Plaintiff told Kelley that she had never been

required to work the floor in her PAT role. Kelley shrugged her shoulders and

told Plaintiff that Harris would explain it to her. Plaintiff asked Kelley if it would

be better for her to be off work until her job became available and she stated: “No,

I am actually short on people for screening. I need you here to do this.” Prior to


                                     Page 9 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 10 of 35 PageID 10




Plaintiff’s return on June 1, 2020, no one from Defendant told Plaintiff that she

would be returning to a non-sitting position.

        30.   After Plaintiff’s shift, she sent a text message to Kelley and told her

that she was in tears due to the pain from all of the walking/running she was

required to do during her shift and explained that she needed to be in a position

that would allow her to sit. Kelley told Plaintiff that she would get back with her

the next day.

        31.   On June 2, 2020, Plaintiff received an email from Lipnisky stating that

Defendant “reviewed your job requirements and issues in your role at the ASC

and performed an interactive process to determine how we can meet your needs.

Attached is our determination.” The attached letter noted that, while Plaintiff’s

position “is primarily a sitting position, having a restriction of sitting only is not a

reasonable accommodation that we can meet.” The letter further stated that being

a Registered Nurse required Plaintiff to be available for patient care and that all

staff members of the ASC are expected to work in “multiple capacities.” The letter

concluded by stating: “At this time we cannot make any further accommodations

and suggest you consider applying for FMLA to allow you time to seek further

medical treatment to enable you to meet the physical demands of your roles at the

ASC.”




                                     Page 10 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 11 of 35 PageID 11




      32.    On June 3, 2020, Plaintiff worked for a few hours and was told via text

by Harris to go home because Defendant got someone to cover Plaintiff’s job duties

for the day. Plaintiff was also told to stay home until the matter of accommodating

her disabilities was resolved and that Plaintiff needed FMLA papers to return to

work. Shortly thereafter, Plaintiff emailed Lipnisky, informed her of the situation,

and asked that it be sorted out so she could return to work.

      33.    Later that day, Plaintiff spoke with Harris. Harris told Plaintiff that

her job was no longer PAT and, in order to continue her employment with

Defendant, she would have to work an 8-hour shift on her feet if another RN called

in sick. Harris also told Plaintiff that, for years, she had been getting complaints

from other employees about Plaintiff. This was the first Plaintiff ever heard about

such complaints and asked what they were in reference to.             Harris did not

elaborate. Additionally, Harris told Plaintiff that she would have duties in the

Post-Anesthesia Care Unit (PACU), along with pre-op. Harris kept telling Plaintiff

that the PAT job was no longer hers and that all nurses had to work on the floor.

Plaintiff was crying during the call and Harris stated: “Brenda, maybe it’s time to

cut your losses and move on.” Plaintiff told Harris that she would never quit her

job. Harris stated that Plaintiff had to be able to physically go to code and Plaintiff

stated that she had attended three codes with Defendant and told Harris the

details of the codes that she attended as a RN. Plaintiff was so upset and crying,


                                     Page 11 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 12 of 35 PageID 12




that she asked Harris if there was any other job that she could do if PAT was not

hers anymore, even if it meant a decrease in pay, as Plaintiff needed to work.

Plaintiff told Harris that her husband is disabled, her son lived with her, and she

is the breadwinner of the family. Harris stated that there were no other jobs that

Plaintiff could do.

      34.     Following the phone call, Plaintiff sent Harris a text message and

asked if Harris could send her something in writing outlining everything that she

told Plaintiff over the phone. Harris never did and, after this, Plaintiff did not hear

from anyone at Defendant for several days.

      35.     On June 8, 2020, Plaintiff spoke with Lipnisky by phone. Lipnisky

claimed     that   Plaintiff   had   a conversation   with Harris      as   to “what

accommodations” Plaintiff was looking for. Plaintiff explained to Lipnisky that

she was not looking for any accommodation other than to be returned to her PAT

position that she held prior to her leave. Lipnisky stated that the “problem” was

that, due to COVID-19, there were now more things that Plaintiff needed to do,

including the duties assigned on June 1, 2020. Plaintiff explained that she was not

told about having to walk/run back and forth to the parking lot all day until she

started her shift on June 1, 2020. Lipnisky responded: “you’re not able to walk at

all or what are you saying?” Plaintiff assured Lipnisky that she could walk and

provided examples of walking tasks that she regularly performed in her PAT role.


                                      Page 12 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 13 of 35 PageID 13




Further, Plaintiff explained that she could stand or walk for about 1-2 hours per

shift, but not all day. Lipnisky inquired about Plaintiff’s June 3, 2020 conversation

with Harris and Plaintiff explained the new job duties that Harris required.

Lipnisky responded that those fell within the “other duties” in Plaintiff’s job

description. Plaintiff asked Lipnisky where they went from there and Lipnisky

stated that Defendant was trying to “figure out” if it could accommodate Plaintiff.

      36.    Lipnisky asked if Plaintiff had a doctor’s note outlining her

restrictions and Plaintiff assured her that she could provide one. Plaintiff asked

Lipnisky why FMLA leave would be beneficial because there is nothing to

improve end-stage osteoarthritis and Plaintiff was able to fully perform her PAT

position for two and one-half years without issue. Lipnisky stated that she did not

know Plaintiff’s condition, but if Plaintiff was having difficulty performing her

job, then Defendant would have to put Plaintiff on FMLA. Again, Plaintiff told

Lipnisky that she could perform her PAT job without accommodation but was

now being told about a significant amount of new responsibilities for the first time.

Plaintiff and Lipnisky discussed ways to avoid having to run outside to each car

and how primary care was utilizing text messages to update people on patients.

Lipnisky said she would speak with Harris to see if that was a feasible solution.

      37.    Plaintiff asked Lipnisky if she was being terminated from her job.

Lipnisky told Plaintiff that she was not, and that Defendant was offering Plaintiff


                                    Page 13 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 14 of 35 PageID 14




FMLA leave so Plaintiff would have time to “get this worked out.” Plaintiff asked

Lipnisky about other available jobs with Defendant, including the PRN PAT

position that was posted. Lipnisky stated that there were no jobs within Defendant

for Plaintiff and that Plaintiff “obviously” could not do the PRN PAT job.

      38.     Following the call, Plaintiff got the first available appointment with

her doctor on June 29, 2020. She called Lipnisky back to inform her of the doctor’s

appointment and Lipnisky told Plaintiff that she would be placed on FMLA leave

until then.

      39.     Again, Plaintiff asked why she could not come in to do her PAT job

since Mary Jo R. (l/n/u) was supposedly only hired as a PRN PAT. Lipnisky told

Plaintiff that Defendant could no longer accommodate her. Plaintiff told Lipnisky

that she would work any job with Defendant, even if it resulted in a pay cut, but

Lipnisky told Plaintiff that there were none available, and Defendant could not

accommodate her. Again, Plaintiff asked why she had to be on FMLA leave when

she could work and Lipnisky told Plaintiff that she would discuss with Harris.

      40.     Later that day, Plaintiff emailed Lipnisky and recapped their phone

calls from earlier in the day. Once again, Plaintiff asked why she was not restored

to her PAT position. Plaintiff noted that, during her time in the PAT position, she

was never told she had to cover or work the floor. In fact, Plaintiff was told the

opposite by both Harris and Kelley numerous times since moving into the position


                                    Page 14 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 15 of 35 PageID 15




in October 2017. That is why Defendant had so many PRN Registered Nurses;

they were trained to work the floor if a RN called in sick. Moreover, Plaintiff noted

that it made no sense that she would be placed on FMLA leave and, during this

time, Mary Jo R. (l/n/u) would be performing her job, which she was completely

capable of doing.

      41.    On June 9, 2020, Plaintiff emailed Lipnisky and requested an in-

person meeting to discuss her employment with Defendant and the process

moving forward. Lipnisky never responded to Plaintiff’s request.

      42.    On June 12, 2020, Plaintiff emailed Lipnisky and asked if they could

meet. Again, Plaintiff told Lipnisky that she knew Mary Jo R. (l/n/u) was

performing her job and could not understand why she could not be given any

justification from Defendant as to why Plaintiff was not permitted to do her PAT

job. Furthermore, Plaintiff noted that only Medical Techs have been responsible

for doing the temperature screenings that she was required to do on June 1, 2020

and told Lipnisky that she could not be forced to take FMLA leave when she could

perform the essential functions of her job. Lipnisky did not respond and, as of

June 15, 2020, Plaintiff was removed from the work schedule.

      43.    On June 17, 2020, Plaintiff emailed Lipnisky again and noted that it

was over two weeks since she was told to leave work, and no one contacted her

from Defendant since June 8, 2020. Plaintiff noted that she knew that Mary Jo R.


                                    Page 15 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 16 of 35 PageID 16




(l/n/u) was performing her job full-time, no RNs had been scheduled to do

temperature screenings, and that a PRN PAT position was posted on Defendant’s

website. Plaintiff asked for a truthful and honest reply, noted that she was the

breadwinner in her family, and informed Lipnisky that she had to halt her child

adoption process due to the uncertainty with her job. Finally, Plaintiff told

Lipnisky that she felt like the situation was designed to make her quit her job, but

that she refused to quit her job. Thereafter, Lipnisky responded: “Shelly and I

have a conference consultation with an ADA specialist today and we will be

getting back to you.”

      44.    On June 18, 2020, Lipnisky emailed Plaintiff and noted that she and

Harris met with Defendant’s “ADA consultant.” Lipnisky stated that Defendant

could not make an “informed evaluation” as to what accommodations that it could

offer to Plaintiff until it received a diagnosis from Plaintiff’s doctor. Lipnisky also

referenced a doctor’s note from January 9, 2020, that indicated that Plaintiff could

not do any floor nursing work and further claimed that Plaintiff did not submit

paperwork sent to her by Human Resources related to the January 9, 2020 doctor’s

note (at first, Plaintiff could not recall the paperwork, but later found the

paperwork from her doctor that was submitted to Human Resources in January

2020). Lipnisky stated that Plaintiff needed to have the paperwork completed and

Defendant would have “an assessment of your job duties against the paperwork


                                     Page 16 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 17 of 35 PageID 17




that we receive.” Lipnisky further noted that it was “unfortunate” that Plaintiff

could not get an appointment until June 29, 2020 and suggested that Plaintiff try

to get an earlier appointment. Lipnisky further claimed that Defendant provided

Plaintiff with “a sitting job” upon her return to work on June 1, 2020 and that

Plaintiff informed Defendant that she needed “further accommodations” due to

asthma and that Plaintiff could not “perform this job as other staff normally do.”

Lipnisky continued: “We are unclear if your leg issues will be a permanent

condition. This is causing confusion since you reported to us that you needed a

hip replacement that was to be done on June 16 and now deferred due to COVID-

19.”

       45.   That same day, Plaintiff responded to Lipnisky’s email and clarified

several of Lipnisky’s assertions. First, on May 27, 2020, Harris never mentioned

Plaintiff’s asthma. Second, Plaintiff clarified that she was not told until the day that

she returned to work that she would be required to go in and out of the building

to update people on patient status. Third, Plaintiff told her that it was common

knowledge that Plaintiff had hip replacement surgery scheduled and all of

Plaintiff’s supervisors were aware as early as the beginning of 2019. Fourth,

Plaintiff explained that she attended Advanced Cardiac Life Support (“ACLS”) on

at least three different occasions in the past. Fifth, on June 3, 2020, Plaintiff did not

call off, nor was she told by anyone at Defendant to stay home; rather, she was


                                      Page 17 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 18 of 35 PageID 18




sent home after beginning her shift. As she had on several prior occasions, Plaintiff

stressed that Mary Jo R. (l/n/u) was performing her job and was not required to

work on the floor and inquired why she could not be reinstated to her position.

Additionally, Plaintiff reminded Lipnisky that, despite Defendant’s policy, several

employees were not wearing masks/proper PPE when she returned on June 1,

2020.

        46.   On June 18, 2020, Jennifer Brown (Supervisor of Benefits, Human

Resources) emailed Plaintiff the ADA accommodation paperwork for Plaintiff to

provide to her physician. Plaintiff followed up with Lipnisky and asked if she

could define “other requirements.”

        47.   Additionally, on June 18, 2020, Plaintiff found on Defendant’s website

a job posting for a PRN As Needed PAT position on the day shift. Under the

“Physical and Mental Demands,” it stated: “Ability to sit for long periods of time.”

        48.   On June 23, 2020, Plaintiff asked Lipnisky if she could provide

Plaintiff with the job description Plaintiff signed in June 2018.

        49.   On June 26, 2020, Lipnisky emailed the job description to Plaintiff. It

was the same job description that Plaintiff signed in 2018, including the same

essential functions described above.

        50.   That same day, Plaintiff sent a follow-up email to Lipnisky regarding

a definition of “other requirements” since she had not responded to Plaintiff’s June


                                     Page 18 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 19 of 35 PageID 19




18, 2020 email requesting the same. Plaintiff also clarified that her physician faxed

the ADA documents on January 27, 2020, despite Lipnisky’s claim that they were

never completed.

      51.      On June 26, 2020, Lipnisky responded by providing Plaintiff with an

email from Harris dating back to June 8, 2020. This was the first time that Plaintiff

saw the June 8, 2020 email. Lipnisky’s email stated that it was a list of “some of

the additional essential duties required from all RNs in the ASC.” Harris’ email

claimed that these were “essential duties of all RNs no matter what the primary

JD is . . .”    It listed seven bullet points with a variety of duties including

housekeeping, working the floor for full days, helping in a variety of areas, and

responding to patient emergencies. Many of the bullets included duties that

Plaintiff performed throughout her time as a PAT, while others were duties that

are handled by others, including housekeeping and techs. Of note, Plaintiff was

neither scheduled nor requested to work the floor as a RN in pre-op/PACU since

she was promoted to PAT.

      52.      July 4, 2020 was a paid holiday for employees of Defendant. Despite

Plaintiff’s status as an employee at the time, she was not paid by Defendant for the

holiday.

      53.      On July 6, 2020, Plaintiff provided Lipnisky with the ADA paperwork

from her physician. Plaintiff’s doctor noted that she could perform the essential


                                    Page 19 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 20 of 35 PageID 20




functions of the job with a reasonable accommodation and specifically noted two

limitations: (1) prolonged standing without sitting breaks and (2) permission to

come inside the building due to excessive heat. Additionally, Plaintiff’s physician

noted that Plaintiff would need a 10-minute sitting break after working 1 hour on

the floor, as well as permission to come inside the building or inside of the sliding

doors due to heat. Lastly, Plaintiff’s doctor addressed each of the 7 bullet points

in Harris’ email and noted whether Plaintiff needed accommodation and, if so, the

type of accommodation. Plaintiff’s doctor also noted that it was all subject to

change pending Plaintiff’s response to hip surgery.

      54.    On July 8, 2020, Plaintiff followed-up with Lipnisky and provided the

ADA paperwork again.

      55.    On July 9, 2020, Lipnisky emailed Plaintiff and attached a letter

requesting a variety of clarifications related to the ADA paperwork completed

Plaintiff’s doctor.   The first page of the letter laid out three “concerns” that

Defendant had, including Plaintiff being at risk for COVID-19, claiming that

Defendant had “trouble getting you to perform other duties for some time,” and

that Plaintiff was “not acknowledging the real change that has occurred at the

surgery center” since the coronavirus shutdown.            After laying out these

“concerns,” the accommodations set forth by my doctor were addressed: “The

request you have made of having excessive breaks as an accommodation does


                                    Page 20 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 21 of 35 PageID 21




place a hardship on the operation of the ASC.” Lipnisky’s letter continued by

stating that, in order for Defendant to determine what type of accommodation it

could offer, Plaintiff needed to provide clarification on when she would need 15-

minute breaks versus 10-minue breaks.

      56.   On July 10, 2020, Plaintiff responded to Lipnisky’s letter and

addressed the three “concerns” that Lipnisky raised. First, Plaintiff noted that she

was fine to return as she understood it was Defendant’s policy that everyone wears

a mask. Plaintiff compared that to May 2020 when several staff were not wearing

PPE. Second, Plaintiff asserted that she never stated that she was “risking [her]

health” doing anything other than a sitting job and, moreover, Plaintiff was never

spoken to or reprimanded for not performing other duties.           Third, Plaintiff

provided several examples of the “other essential duties” that she performed over

the years without issue.    In terms of her breaks being “excessive,” Plaintiff

described with particularity how she could work through the variety of duties

Lipnisky described while taking breaks and getting coverage. Finally, Plaintiff

addressed/clarified the additional questions that Lipnisky had regarding the

ADA form submitted by Plaintiff’s doctor and stressed that the sitting breaks were

only for rare occasions where Plaintiff would have to cover for an RN who called

out sick or if Plaintiff was called upon to clean or change a bed between patients.




                                    Page 21 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 22 of 35 PageID 22




      57.    On July 10, 2020, Lipnisky emailed and stated that she received

Plaintiff’s clarifications and would review with Harris “and our consultant” after

the weekend.

      58.    On July 15, 2020, Plaintiff emailed Lipnisky and asked if they could

have a resolution by the end of the week as Plaintiff had not heard back from

anyone at Defendant.

      59.    Later that day, Lipnisky forwarded Plaintiff an email from Harris that

included Plaintiff’s work schedule, starting on July 17, 2020. Harris noted that

Plaintiff would be working as “a full floor nurse on some days” because there was

a “great need” on the floor. Additionally, Harris stated that Plaintiff would have

to coordinate her own breaks and that Defendant could not guarantee that it could

meet Plaintiff’s accommodation requests. Interestingly, Harris noted that Plaintiff

would not be able to work in the PAT office because there was already someone

working in there.

      60.    In reviewing the schedule in detail, Plaintiff realized a few things.

First, Harris wanted Plaintiff to start on a Friday, which is typically the busiest day

in terms of caseload. Second, Plaintiff was being placed in the longer shifts and in

roles that required significant walking during the shift. Third, Defendant had

Plaintiff doing PAT work in addition to the other nursing work, which would have

made it extremely difficult to keep up with the requirements of the PAT position.


                                     Page 22 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 23 of 35 PageID 23




Concerned, Plaintiff scheduled an appointment with her physician to discuss the

new work schedule.      When Plaintiff’s doctor learned of the long hours that

Defendant scheduled her, he was aghast. As a result, he amended Plaintiff’s ADA

paperwork to reflect that Plaintiff would only be able to work a maximum of 2

hours if she was placed in walking floor nurse position.

      61.   On July 16, 2020, Plaintiff submitted the updated ADA paperwork to

Lipnisky. Plaintiff also clarified her concerns from May 2020 and June 2020

regarding masks and staff wearing proper PPE as Lipnisky brought it up in her

July 15, 2020 email. Additionally, Plaintiff clarified the concern she had about her

health when she returned to work on June 1, 2020 (specifically related to having to

“run” in and out of the building to provide updates) because Lipnisky raised in

her email as well.       Lipnisky responded, stating: “I am sorry that the

accommodations we offered you are unacceptable. We are going to review your

amended restrictions and get back to you next week. We will not be expecting you

at work tomorrow.” Plaintiff responded that she was not refusing them, but they

were outside of her physician’s recommendations.

      62.   On July 17, 2020, Plaintiff was terminated from her PAT position with

Defendant. Lipnisky sent Plaintiff an email stating that Defendant was unable to

accommodate Plaintiff’s updated request and stated: “Unfortunately these

requested accommodations will not meet the essential functions of this


                                    Page 23 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 24 of 35 PageID 24




position . . .” Lipnisky specifically referenced the floor nurse work and noted:

“[Defendant] cannot reasonably agree to have one of our valuable RNs only work

2 hours a day on the floor with a 15 minute break each hour.” Lipnisky further

claimed that she spent time trying to find an alternative RN position for Plaintiff

that would require only a minimal amount of time on the floor but was

unsuccessful. Finally, Lipnisky noted that Defendant had 109 open positions that

Plaintiff could apply for.

      63.    During the entirety of these discussions with Defendant, the work

schedules indicate that Mary Jo R. (l/n/u) was performing Plaintiff’s PAT role

full-time and Defendant posted a PRN PAT position. Moreover, Plaintiff has

knowledge that Mary Jo R. (l/n/u) was not required to work on the floor. In terms

of the temperature screenings, Defendant had techs performing that function

according to the work schedules in early June 2020. In fact, on June 1, 2020, Plaintiff

was asked by Kathy Hawkins and Shelby Gallagher why she was doing the

screenings as Defendant always had techs doing them.

      64.    Prior to the July 31, 2020 deadline, Plaintiff contacted Melissa Hruska

(Human Resources) regarding an open Medical Assistant position but did not

receive an opportunity to interview. Dating back to June 3, 2020, Plaintiff asked

Harris if any positions were available. Harris told Plaintiff that she asked Human

Resources, and nothing was available. Additionally, on June 18, 2020, Defendant’s


                                     Page 24 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 25 of 35 PageID 25




online career center had several jobs posted that Plaintiff could easily perform,

including the PRN PAT position.

      65.    Following her termination, Plaintiff went to retrieve her personal

effects from Defendant and found that several items were missing. Plaintiff

emailed Lipnisky several times regarding the items but did not receive a response.

                          COUNT I
       AMERICANS WITH DISABILITIES ACT – DISCRIMINATION

      66.    Plaintiff, BRENDA FROHLIGER, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through sixty-five (65).

      67.    Plaintiff is an individual entitled to protection under the Americans

with Disabilities Act, as amended, 42 U.S.C. §12112 et seq.

      68.    Plaintiff is an employee within the meaning of the Americans with

Disabilities Act, as amended.

      69.    Plaintiff is an individual with a disability within the meaning of the

Americans with Disabilities Act, as amended. Specifically, Plaintiff’s end-stage

osteoarthritis, gait disturbance, chronic leg pain, fibromyalgia, and asthma

substantially limited one or more major life activities including, but not limited to:

standing, walking, sitting, bending, lifting, and working.

      70.    Plaintiff was a qualified individual with a disability within the

meaning of the Americans with Disabilities Act, as amended, because Plaintiff,



                                    Page 25 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 26 of 35 PageID 26




with or without a reasonable accommodation, could perform the essential

functions of her job.

       71.      By the conduct described above, Defendant engaged in unlawful

employment practices and discriminated against Plaintiff on account of her known

disability, and/or because Defendant regarded her as having a disability, and/or

because of Plaintiff’s record of having a disability in violation of the Americans

with Disabilities Act, as amended. Specifically, Defendant:

                (a)   denied     Plaintiff   reasonable   accommodations     for   her

                      disabilities;

                (b)   did not compensate Plaintiff for a paid holiday (4th of July);

                (c)   terminated Plaintiff’s employment; and

                (d)   denied Plaintiff re-employment.

       72.      The above-described acts of disability discrimination constitute a

violation of the Americans with Disabilities Act, as amended, for which Defendant

is liable.

       73.      Defendant’s unlawful and discriminatory employment practices

toward Plaintiff were intentional.

       74.      Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the federal-protected rights

of Plaintiff.


                                        Page 26 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 27 of 35 PageID 27




       75.     As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

               a.    Back pay and benefits;

               b.    Prejudgment interest on back pay and benefits;

               c.    Front pay and benefits;

               d.    Compensatory damages for emotional pain and suffering,
                     inconvenience, loss of enjoyment of life and humiliation;

               e.    Punitive damages;

               f.    Attorneys’ fees and costs;

               g.    Injunctive relief; and

               h.    For any other relief this Court deems just and equitable.

                                 COUNT II
             FLORIDA CIVIL RIGHTS ACT – DISABILITY/HANDICAP
                             DISCRIMINATION

       76.     Plaintiff, BRENDA FROHLIGER, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through sixty-five (65).

       77.     Plaintiff is an individual entitled to protection under the Florida Civil

Rights Act, Chapter 760, Florida Statutes.

       78.     Plaintiff is an employee within the meaning of the Florida Civil Rights

Act.



                                      Page 27 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 28 of 35 PageID 28




      79.    Plaintiff is an individual with a disability/handicap within the

meaning of the Florida Civil Rights Act.             Specifically, Plaintiff’s end-stage

osteoarthritis, gait disturbance, chronic leg pain, fibromyalgia, and asthma

substantially limited one or more major life activities including, but not limited to:

standing, walking, sitting, bending, lifting, and working.

      80.    Plaintiff was a qualified individual with a disability within the

meaning of the Florida Civil Rights Act, because Plaintiff, with or without a

reasonable accommodation, could perform the essential functions of her job.

      81.    By the conduct described above, Defendant has engaged in unlawful

employment practices and discriminated against Plaintiff on account of her known

disability, and or because Defendant regarded her as having a disability, and/or

because of Plaintiff’s record of having a disability in violation of the Florida Civil

Rights Act. Specifically, Defendant:

             (a)   denied     Plaintiff   reasonable      accommodations      for   her

                   disabilities;

             (b)    did not compensate Plaintiff for a paid holiday (4th of July);

             (c)   terminated Plaintiff’s employment; and

             (d)   denied Plaintiff re-employment.

      82.    The above described acts of disability discrimination constitute a

violation of the Florida Civil Rights Act, for which Defendant is liable.


                                     Page 28 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 29 of 35 PageID 29




       83.     Defendant’s unlawful and discriminatory employment practices

toward Plaintiff were intentional.

       84.     Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the state-protected rights of

Plaintiff.

       85.     As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

               a.    Back pay and benefits;

               b.    Prejudgment interest on back pay and benefits;

               c.    Front pay and benefits;

               d.    Compensatory damages for emotional pain and suffering,
                     inconvenience, loss of enjoyment of life and humiliation;

               e.    Punitive damages;

               f.    Attorneys’ fees and costs;

               g.    Injunctive relief; and

               h.    For any other relief this Court deems just and equitable.

                              COUNT III
             AMERICANS WITH DISABILITIES ACT – RETALIATION

       86.     Plaintiff, BRENDA FROHLIGER, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through sixty-five (65).


                                      Page 29 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 30 of 35 PageID 30




       87.   Plaintiff suffered an adverse employment action for engaging in

protected activity under the Americans with Disabilities Act, as amended.

Specifically, Defendant retaliated against Plaintiff for requesting a reasonable

accommodation for her disabilities under the Americans with Disabilities Act by:

             (a)   not paying Plaintiff for a holiday (4th of July);

             (b)   terminating Plaintiff’s employment; and

             (c)   denying Plaintiff re-employment.

       88.   The above-described act of retaliation constitutes a violation of the

Americans with Disabilities Act, as amended, 42 U.S.C. §12112 et seq.

       89.   Defendant’s unlawful and retaliatory employment practices toward

Plaintiff were intentional.

       90.   Defendant’s unlawful and retaliatory employment practices were

done with malice or with reckless indifference to the federal-protected rights of

Plaintiff.

       91.   As a result of Defendant’s unlawful discrimination, Plaintiff has

suffered and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;


                                    Page 30 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 31 of 35 PageID 31




             d.     Compensatory damages for emotional pain and suffering,
                    inconvenience, loss of enjoyment of life and humiliation;

             e.     Punitive damages;

             f.     Attorneys’ fees and costs;

             g.     Injunctive relief; and

             h.     For any other relief this Court deems just and equitable.

                                 COUNT IV
                  FLORIDA CIVIL RIGHTS ACT—RETALIATION

      92.    Plaintiff, BRENDA FROHLIGER, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through sixty-five (65).

      93.    Plaintiff engaged in protected activity by opposing employment

practices made unlawful by the Florida Civil Rights Act, Chapter 760, Florida

Statutes (“FCRA”). Specifically, Plaintiff was retaliated against for requesting a

reasonable accommodation for her disabilities.

      94.    In retaliation for engaging in protected activity, Plaintiff suffered

adverse employment actions by Defendant when Defendant:

             (a)    not paying Plaintiff for a holiday (4th of July);

             (b)    terminating Plaintiff’s employment; and

             (c)    denying Plaintiff re-employment.




                                     Page 31 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 32 of 35 PageID 32




       95.   Stated differently, the adverse employment actions suffered by

Plaintiff at the hands of Defendant is causally connected to his requests for

reasonable accommodations for his disability.

       96.   The aforementioned actions by Defendant constitute retaliation by

Defendant in violation of the Florida Civil Rights Act.

       97.   Defendant’s unlawful and discriminatory employment practices

were done with malice or with reckless indifference to the state-protected rights of

Plaintiff.

       98.   As a result of Defendant’s unlawful retaliation, Plaintiff has suffered

and continues to suffer damages.

       WHEREFORE, Plaintiff prays for the following damages against Defendant:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Compensatory damages for emotional pain and suffering,

                   inconvenience, loss of enjoyment of life and humiliation;

             e.    Punitive damages;

             f.    Attorneys’ fees and costs;

             g.    Injunctive relief; and

             h.    For any other relief this Court deems just and equitable.


                                    Page 32 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 33 of 35 PageID 33




                             COUNT V
            FAMILY AND MEDICAL LEAVE ACT -- INTERFERENCE

      99.    Plaintiff, BRENDA FROHLIGER, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through sixty-five (65).

      100.   Plaintiff is an individual entitled to protection under the Family and

Medical Leave Act (FMLA), 29 U.S.C. §2601, et seq.

      101.   Plaintiff is an eligible employee within the meaning of the FMLA

because Plaintiff worked for Defendant for twelve (12) months, had at least 1,250

hours of service for the Defendant during twelve (12) months immediately

preceding her FMLA leave, and worked at a location where the Defendant had at

least fifty (50) employees within seventy-five (75) miles.

      102.   Defendant is a covered employer under the FMLA in that they had

fifty (50) or more employees in twenty (20) or more work weeks in the current or

preceding calendar year.

      103.   Plaintiff suffered from serious health conditions within the meaning

of the FMLA.

      104.   Defendant’s actions interfered with Plaintiff’s lawful exercise of her

FMLA rights. Specifically, Defendant denied Plaintiff FMLA leave, used Plaintiff’s

FMLA leave as a negative factor in its employment decisions, and failed to restore

Plaintiff to her position or a substantially equivalent position.

      105.   Defendant’s actions constitute violations of the FMLA.

                                     Page 33 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 34 of 35 PageID 34




      106.    As a result of Defendant’s unlawful actions, Plaintiff has suffered

damages.

      WHEREFORE, Plaintiff prays for the following damages against Defendant:

              a.    Back pay and benefits;

              b.    Prejudgment interest on back pay and benefits;

              c.    Front pay and benefits;

              d.    Liquidated damages;

              e.    Attorneys’ fees and costs;

              f.    Injunctive relief; and

              g.    For any other relief this Court deems just and equitable.

                             COUNT VI
             FAMILY AND MEDICAL LEAVE ACT -- RETALIATION

      107.    Plaintiff, BRENDA FROHLIGER, re-alleges and adopts, as if fully set

forth herein, the allegations stated in Paragraphs one (1) through sixty-five (65).

      108.    Defendant retaliated against Plaintiff in violation of the FMLA in that

Plaintiff’s request for FMLA leave, and the utilization of said leave was a

substantial or motivating factor that prompted Defendant to take several adverse

employment actions against Plaintiff, including:

              (a)   not paying Plaintiff for a holiday (4th of July);

              (b)   terminating Plaintiff’s employment; and

              (c)   denying Plaintiff re-employment.

                                     Page 34 of 35
Case 8:21-cv-01812-SDM-CPT Document 1 Filed 07/27/21 Page 35 of 35 PageID 35




      109.   Defendant’s actions constitute violations of the FMLA.

      110.   As a result of Defendant’s actions Plaintiff has suffered damages.

      WHEREFORE, Plaintiff prays for the following damages against Defendant:

             a.    Back pay and benefits;

             b.    Prejudgment interest on back pay and benefits;

             c.    Front pay and benefits;

             d.    Liquidated damages;

             e.    Attorneys’ fees and costs;

             f.    Injunctive relief; and

             g.    For any other relief this Court deems just and equitable.

             DATED this 27th day of July 2021.

                                      FLORIN GRAY BOUZAS OWENS, LLC

                                      /s/ Gregory Owens
                                      GREGORY A. OWENS, ESQUIRE
                                      Florida Bar No.: 51366
                                      greg@fgbolaw.com
                                      MIGUEL BOUZAS, ESQUIRE
                                      Florida Bar No.: 48943
                                      miguel@fgbolaw.com
                                      16524 Pointe Village Dr.
                                      Suite 100
                                      Lutz, Florida 33558
                                      (727) 254-5255
                                      (727) 483-7942 (fax)
                                      Trial Attorneys for Plaintiff




                                    Page 35 of 35
